Citation Nr: 0845124	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  01-02 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability secondary to the service-connected right knee 
disorder.

2.  Entitlement to service connection for a low back 
disability secondary to the service-connected right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disability secondary to the service-connected right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disability secondary to the service-connected right knee 
disorder.

5.  Entitlement to service connection for a left ankle 
disability secondary to the service-connected right knee 
disorder.

6.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently rated as 30 
percent disabling.

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1980 to October 1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in June 2002; a transcript of the hearing is 
associated with the claims file.

This case has previously come before the Board.  In October 
2002, the Board the reopened the claims of entitlement to 
service connection for a low back disability, a left knee 
disability, a right ankle disability, and a left ankle 
disability.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  The parties filed a 
joint motion for remand, citing VCAA.  In September 2003, the 
Court vacated the that part of the Board's October 2002 
decision pertaining to the issues of an increased evaluation 
for postoperative residuals of a right knee injury, 
entitlement to service connection for a gastrointestinal 
disorder secondary to a service-connected right knee 
disorder, entitlement to service connection for a psychiatric 
disorder, whether new and material evidence has been 
submitted to reopen claim of entitlement to service 
connection for a bilateral hip disorder, and whether new and 
material evidence has been submitted to reopen claim of 
entitlement to service connection for a gastrointestinal 
disorder.  

The case was remanded for additional development in May 2004.

In July 2007 the Board denied the veteran's claims of 
entitlement to service connection for gastrointestinal 
disability, a low back disability, a left knee disability, 
and right and left ankle disabilities, as well a the claim of 
entitlement to an increased rating for his right knee 
disability.  The issues of entitlement to service connection 
for a psychiatric disability and whether new and material 
evidence had been presented to reopen the claims of 
entitlement to service connection for a bilateral hip 
disorder and a gastrointestinal disorder, as well as the 
issues of entitlement to a total rating based on individual 
unemployability and entitlement to special monthly 
compensation were remanded to the AOJ for additional 
development and are not the subject of this current action by 
the Board.

In August 2008 the parties filed a joint motion for remand 
and the court subsequently granted the motion and remanded 
the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand, the parties noted that a VA 
examiner in November 2000 stated that it was highly likely 
that any of the nonsteroidal anti-inflammatory drugs could 
affect the veteran's gastrointestinal tract, but that the 
veteran was unable to give a specific history that would help 
him make such a decision.  The parties noted, however, that 
the record contained several references to the numerous 
medications prescribed to the veteran.  They agreed that 
clarification of the examiner's statement was in order.  

With respect to the veteran's claimed joint disabilities, 
which he asserts are secondary to his service-connected right 
knee disability, the parties noted that an independent 
medical examiner and a private physician concluded that a 
gait mechanics analysis would be helpful in determining 
whether the claimed disabilities are in fact related to the 
veteran's service-connected knee disability.

Finally, regarding the veteran's right knee disability, the 
parties agreed that the Board had failed to adequately 
discuss the evidence in the record that supported a higher 
evaluation on an extraschedular basis.  Moreover, the parties 
agreed that further adjudication of the issue of a higher 
rating for this disability should include a full discussion 
of all applicable diagnostic criteria.  38 C.F.R. § 
3.321(b)(1) (2008) provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.   The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  On remand, the RO should 
specifically consider referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating.  See  38 C.F.R. § 4.16(b).

The Board also notes that in December 2008, the veteran's 
attorney submitted additional evidence consisting of a 
statement by the veteran.  The veteran specifically indicated 
that he did not waive AOJ review of this evidence.

In light of the above discussion, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether any 
currently present gastrointestinal 
disability is related to medications 
prescribed for his service-connected 
right knee disability.  Upon review of 
the claims file and examination of the 
veteran, the examiner should specifically 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present gastrointestinal disability is 
related to the veteran's service-
connected right knee disability (this 
includes cause or aggravation), 
specifically, if such is related to 
medications prescribed for the right knee 
disability.  If so, the examiner should 
provide a discussion regarding the extent 
to which the service-connected disability 
contributes to gastrointestinal 
disability, as opposed to the 
contribution of other, nonservice-
connected disabilities.  

A complete rationale should accompany any 
opinion provided.

2.  Schedule the veteran for a VA 
examination to determine whether any 
currently present low back, left knee, 
right ankle, or left ankle disability is 
related to his service-connected right 
knee disability.  

Per the parties' joint motion and the 
Court's order, such examination should 
include a detailed gait mechanics 
analysis.  If such is not available 
through a VA facility, this testing 
should be arranged through an outside 
provider.  

Upon review of the claims file and 
examination of the veteran, the examiner 
should specifically state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present low back, left 
knee, right ankle, or left ankle 
disability is related to the veteran's 
service-connected right knee disability 
(this includes cause or aggravation).  If 
so, the examiner should provide a 
discussion regarding the extent to which 
the service-connected disability 
contributes to gastrointestinal 
disability, as opposed to the 
contribution of other, nonservice-
connected disabilities.  

A complete rationale should accompany any 
opinion provided.

3.  The RO should then review the file 
and make a specific determination 
regarding whether the case should be 
referred to the Director, Compensation 
and Pension Service for assignment of an 
extraschedular evaluation for the 
veteran's right knee disability.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




